      Case: 1:19-cv-01198 Document #: 13 Filed: 01/02/20 Page 1 of 1 PageID #:86


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Hawkins v. National Collegiate                 Case Number: 1:19-cv-01198
            Athletic Association, et al

An appearance is hereby filed by the undersigned as attorney for:
Samford University
Attorney name (type or print): Ronald Balfour

Firm: SmithAmundsen LLC

Street address: 150 N. Michigan Ave #3300

City/State/Zip: Chicago, IL 60601

Bar ID Number: 6307658                                     Telephone Number: 312-894-3200
(See item 3 in instructions)

Email Address: RBalfour@salawus.com

Are you acting as lead counsel in this case?                                         Yes       5 No
Are you acting as local counsel in this case?                                        Yes       5 No
Are you a member of the court’s trial bar?                                           Yes       5 No
If this case reaches trial, will you act as the trial attorney?                      Yes       5 No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel" are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this $ourt an attorney must either be a member in good standing of this $ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$#§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 2, 2020

Attorney signature:            S/ Ronald Balfour
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
